Citation Nr: 1214836	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO. 07-05 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hypothyroidism, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran has not been shown to have hypothyroidism that is causally or etiologically related to his military service or to a service-connected disorder.


CONCLUSION OF LAW

Hypothyroidism was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters dated in May 2004 and June 2008, which informed the Veteran of all required elements for service connection and how VA determines disability ratings. The June 2008 letter informed the Veteran of all required elements for service connection and secondary service connection, how VA determines disability ratings, and how VA determines effective dates.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's service treatment records and VA treatment records. Additionally, the Veteran was provided with a VA general medical examination in June 2004, a VA peripheral nerves examination in June 2004, VA digestive conditions examination in November 2010, and a VA fibromyalgia examination in November 2010.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim. Essentially, all evidence available to VA that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

Merits of the Claim

The Veteran contends that his hypothyroidism is a result of his service-connected type II diabetes mellitus. He was awarded service connection for diabetes mellitus on the basis of presumed exposure to herbicides during his service in Vietnam. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet.App. at 495-96; see also Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of a service connected disability. See 38 C.F.R. § 3.310(a). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability. See Allen v. Brown, 7 Vet.App. 439, 448 (1995). 

When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet.App. 183, 187 (1993). 

To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service connected disability, and (3) a medical nexus evidence establishing a connection between the current disability and the service connected disability. Wallin v. West, 11 Vet.App. 509, 512 (1998); Reiber v. Brown, 7 Vet.App. 513, 516-17 (1995). 

Review of the Veteran's service treatment records revealed no complaints, treatment, or diagnoses pertaining to the endocrine system. A November 1965 enlistment examination and a July 1968 separation examination revealed a normal endocrine system. In an August 1966 service treatment note, the Veteran complained of constipation for a period of four days. In a July 1968 report of medical history, the Veteran denied symptoms associated with hypothyroidism, including swollen or painful joints; stomach, liver, or intestinal trouble; recent weight gain; and depression. 

In July 2005, the Veteran submitted an internet article which listed the following symptoms of hypothyroidism: fatigue; hair loss; weight gain; constipation; listlessness and depression; memory loss and mental 'dullness'; muscle and joint pain; high cholesterol levels; feeling cold; husky voice; and dry skin. With respect to a relationship between diabetes and hypothyroidism, the article provided:

Studies have shown that the incidence of hypothyroidism seems to be increased in both people with type 1 and type 2 diabetes, especially women over the age of 40.... 

Sometimes, however, the reverse is true. There are many reasons why abnormal thyroid conditions occur. If hypothyroidism is caused by an existing autoimmune disorder (i.e.[,] Graves' Disease), this can increase the likelihood of developing other autoimmune conditions such as diabetes.

The article also discussed the effects of hypothyroidism on diabetics. The author indicated that diabetics who developed hypothyroidism may have difficulty managing their diabetes because "the metabolism of glucose is altered"; however, he did not assert that diabetes causes hypothyroidism.

In an August 2005 statement, the Veteran reported that he was diagnosed with hypothyroidism in June 2005. He contended that diabetes led to his hypothyroidism. 

In a November 2005 VA endocrinology consultation note, the examiner noted a medical history which included hypothyroidism. The Veteran complained of progressive fatigue, lack of energy, diffuse myalgias, and weight gain. The examiner noted the Veteran was "recently diagnosed" with hypothyroidism and he was prescribed Levothyroxine. The Veteran reported symptoms of occupito-temporal headaches for approximately three to five years, decreased libido for approximately eight years, heat intolerance, diarrhea, and progressive weight gain of approximately 10 pounds in the previous six months. He denied symptoms of galactorrhea; mood changes; visual disturbances; heart palpitations; brittle nails; dry skin; depression or anxiety; and changes in facial features, hat size, ring size, or shoe size. The diagnoses included hypothyroidism. The examiner noted the Veteran's Thyroid Stimulating Hormone (TSH) level decreased from 7.7 to 4.4 while taking prescribed Levothyroxine.

During a November 2005 VA diabetes mellitus examination, the examiner indicated that the Veteran's TSH level was "high" at 5. His TSH level was as high as 7.7 in June 2005, when hypothyroidism was diagnosed. The Veteran acknowledged continuing symptoms of severe weakness, easy fatigability, generalized malaise, lack of energy, and myalgias. He reported that the symptoms had not improved since he was prescribed Levothyroxine in June 2005. The diagnosis was hypothyroidism. The examiner opined that it was at least as likely as it was not that hypothyroidism was not secondary to diabetes mellitus.

In a December 2005 VA treatment note, the examining medical student directed the Veteran to continue the prescribed dosage of Levothryoxine for his hypothyroidism.

In July 2006, the Veteran submitted an internet article which stated, "Thyroid problems are not a complication of diabetes, but do occur more often in people with diabetes... People with diabetes who develop either hypothyroidism or hyperthyroidism may find it hard to manage their diabetes."

In a January 2011 VA examination addendum, a VA physician noted that she reviewed the Veteran's claims file. She opined that the Veteran's hypothyroidism was less likely as not (less than 50/50 probability) caused by or a result of diabetes mellitus or service. She reported that diabetes has not been shown to cause thyroid disease. She also noted the Veteran was not diagnosed with hypothyroidism until 2005, which was many years after his time in service.

In a March 2012 statement, the Veteran, through his representative, asserted that the January 2011 VA medical opinion was inadequate or did not contain sufficient detail and should be returned for further clarification. He contended that, contrary to the VA examiner's opinion that diabetes has not been shown to cause thyroid disease, "recent medical research has demonstrated a positive nexus between the two diseases." He noted the following:

1. According to the United States Library of Medicine's website, a study on "[t]hyroid gland diseases in adult patients with diabetes mellitus" conducted by the Institute of Endocrinology in Prague, Czech Republic, and published December 30, 2005, showed "[t]he prevalence of thyroid diseases in diabetic patients in two to three times higher than in nondiabetic patients." 

2. A study conducted by Rubello Grassetto, M.D., and published in June 2008 referenced on the Johns Hopkins Medicine website, which states, "Diabetes mellitus and thyroid diseases are quite frequently associated."

3. An internet article in which Brandon Credeur, M.D., of the Functional Endocrinology Center of Colorado, stated that patients with type II diabetes mellitus "should be aware of the connection to thyroid disorders like hypothyroidism." Dr. Credeur reportedly cited a report by researchers at the American Association of Clinical Endocrinologists which found the "prevalence of hypothyroidism to be nearly six percent among people with type II diabetes, compared to just under two percent in those without."

4. A journal article written by Patricia Wu, M.D., an endocrinologist, in which she stated, "A number of reports have also indicated a higher than normal prevalence of thyroid disorders in type 2 diabetic patients, with hypothyroidism being the most common disorder."

By law, VA must ensure the adequacy of medical opinions generated during the course of a claim for VA benefits-the Board does not have discretion to ignore this obligation. The appellate courts have repeatedly held that in order for a medical opinion to be sufficient to evaluate the merits of a claim, it must be factually informed and the fully explained. 

The probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file. Prejean v. West, 13 Vet.App. 444 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet.App. 185 (1999); Hernandez-Toyens v. West, 11 Vet.App. 379 (1998). See also Claiborne v. Nicholson, 19 Vet.App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet.App. 345 (1998). 

Despite the Veteran's contention that the January 2011 VA examiner's opinion was inadequate, the Board finds that the VA examination was adequate and is highly probative evidence. The examiner reviewed the claims file and provided "sufficient detail" supporting the diagnosis and her opinion that the Veteran's hypothyroidism was less likely as not (less than 50/50 probability) caused by or a result of diabetes mellitus or service. She acknowledged the Veteran's contention that he developed hypothyroidism as a result of his service-connected diabetes mellitus; however, she reported that diabetes has not been shown to cause thyroid disease. She also noted the Veteran was not diagnosed with hypothyroidism until 2005, which was many years after his time in service.

The Board finds that the internet articles submitted in July 2005 and July 2006 and the reports and studies that he referenced through his representative's statement in March 2012 have limited probative value because the submitted material does not take into account the facts of the Veteran's case. Additionally, none of the articles, reports, or studies conclude that diabetes mellitus causes hypothyroidism; the submitted material merely suggests that hypothyroidism is prevalent in type II diabetics. 

While a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. See Mattern v. West, 12 Vet.App. 222, 228 (1999); see also Sacks v. West, 11 Vet.App. 314 (1998); Wallin v. West, 11 Vet.App. 509 (1998).

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training. Layno v. Brown, 6 Vet.App. 465, 469-70 (1994). The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify her to provide an opinion on this matter. The Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to a cause and effect relationship between his hypothyroidism and service-connected type II diabetes mellitus is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet.App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The Veteran is not entitled to service connection for hypothyroidism secondary to service-connected diabetes mellitus. However, he is not entitled to service connection for hypothyroidism on a direct basis either. The January 2011 VA examiner opined that his hypothyroidism was not related to service and noted the Veteran was not diagnosed until 2005, which was many years after service. 

With regard to the years-long evidentiary gap between service and the earliest complaints of hypothyroidism symptoms, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-8 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances). Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet.App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. However, this is not a case in which the record is merely silent regarding whether or not he experienced complaints in service. Rather, this is a case in which the record shows no disability or complaints concerning his endocrine system and no complaints of symptoms related to hypothyroidism at separation from service. Thus, there is affirmative evidence, rather than merely a lack of contemporaneous evidence.  Moreover, the medical evidence reveals his disorder began in 2005.  

In addition to the lack of evidence showing that his hypothyroidism manifested during service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service. As discussed above, the Veteran did have not any complaints, treatment, or diagnosis of such a disorder in service or for many years thereafter. As such, there was no event, disease, or injury in service to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet.App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).The Veteran has not contended that his hypothyroidism began in service; rather, he asserts that the disorder began in 2005 as secondary to his service-connected diabetes mellitus. Therefore, the Veteran does not currently have hypothyroidism that began in service or that is otherwise causally or etiologically related to his military service.  

The clear preponderance of the evidence is against a finding that the disorder is related to any incident of active military service, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).



(CONTINUED ON NEXT PAGE)






ORDER

Service connection for hypothyroidism, to include as secondary to service-connected diabetes mellitus, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


